Title: From Benjamin Franklin to William Hodgson, 26 February 1780
From: Franklin, Benjamin
To: Hodgson, William


Sir
Passy, Feb. 26 1780.
I have just received your favour of the 11th. Instant. I am much oblig’d by your immediate Application to The Board of sick and hurt after the Receipt of mine of Jan. 20th. and Very glad to hear that another Cartel is soon to sail from Plymouth with 100 Americans. The English Prisoners to exchange for them, will be ready at morlaix.— And I am authoriz’d to repeat what I mention’d in my last that if the whole Number of American Prisoners in England are sent over without farther Delay, an equal Number of English Prisoners here whether taken by the Americans, or the french, will be immediately return’d for them. It is in Confidence of this, that I lately ordered away in the happy Return Cartel, Captain Webb, those Prisoners, I had at L’orient. As a Proof I send you enclos’d the Letters from our Agent in that Port. As he mentions cloathing the Prisoners, I inclose also Copy of an Acct. Lately receiv’d from the same Agent for Cloathing 113 English Prisoners last April. Not that I expect any thing from your Government on that Acct. towards Clothing such of our People with you as may be in want of it. The Refusal of compliance with The paroles of Prisoners set at Liberty have tought me to flatter myself no more with Expectations that a thing may be done because it is humane, or equitable and reasonable that is should be done, I only desire it may be considered as a small but grateful acknowledgement! (all hitherto in my Power,) for the kindness shown, by your Charitable Subscriptions, to our Poor People. It may perhaps be some satisfaction to Those Subscribers to know, that while they Thought only of relieving Americans, they were at the same time occasioning some Relief to distressed Englishmen. With this I send you an 100£ Bill, to enable you to furnish such as are in want of absolute Necessaries, in the two Prisons of Portsmouth and Plymouth. I suppose that good Mr. Wren will administer for you to Those at Portsmouth, I do not know who has heretofore perform’d that Charitable office at Plymouth. Perhaps you have some friend there that will do it as you Request.— I have put some Money also in tho The hands of Mr. Digges for such purposes and request you would consult on the best means of applying the whole.
Accept, Dear sir, my thankful Acknowledgements of the kind charitable Care and Pains you have taken in this affair, and believe me ever. With sincere and great Esteem. y. m. o. and m. h. s.
Mr Hodgson ./. at Messrs. Guill Hodgson and Co. Merchts. London.
